

eLayaway, Inc.


EMPLOYMENT AGREEMENT
CHIEF MARKETING OFFICER and VICE-CHAIRMAN


Agreement made as of this 5th day of September, 2009, by and between Sergio
Pinon (“Executive”) and eLayaway, Inc. (“eLayaway” or, the “Company”).
 
PREAMBLE
 
The Board of Directors of the Company recognizes Executive’s potential
contribution to the growth and success of the Company and desires to assure the
Company of Executive’s employment in an executive capacity as Chief Marketing
Officer and Vice-Chairman and to compensate him therefor.  Executive wants to be
employed by the Company and to commit himself to serve the Company on the terms
herein provided.
 
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties, the parties agree as follows:
 


1.           Definitions


“Benefits” shall mean all the fringe benefits approved by the Board from time to
time and established by the Company for the benefit of executives generally
and/or for key executives of the Company as a class, including, but not limited
to, regular holidays, vacations, absences resulting from illness or accident,
health insurance, disability and medical plans (including dental and
prescription drug), group life insurance, and pension, profit-sharing and stock
bonus plans or their equivalent.
 
“Board” shall mean the Board of Directors of the Company, together with an
executive committee thereof (if any), as the same shall be constituted from time
to time.
 
“Cause” shall mean (i) gross negligence in the performance of the material
responsibilities of the Executive’s office or position, (ii) willful misconduct
in performance and discharge of the Executive’s material duties or that is
otherwise materially injurious to the Company’s business, (iii) conviction of or
a plea of no contest to a felony or Executive’s incapacity due to alcoholism or
substance abuse or (iv) a material and intentional breach by Executive of his
principal obligations under this Agreement not remedied within fifteen (15)
business days after receipt of written notice from the Company.
 
“Change of Control” shall mean the occurrence of one or more of the following
four events:
 
 
(1)
Any Person becomes a beneficial owner (as such term is defined in Rule 13d-3
promulgated under the Exchange Act) directly or indirectly of securities
representing 51% or more of the total number of votes that may be cast for the
election of directors of the Company;


 
 

--------------------------------------------------------------------------------

 

 
(2)
Within eighteen months after a merger, consolidation, liquidation or sale of
assets involving the Company, or a contested election of a Company director, or
any combination of the foregoing, the individuals who were directors of the
Company immediately prior thereto shall cease to constitute a majority of the
Board;

 
 
(3)
Within eighteen months after a tender offer or exchange offer for voting
securities of the Company, the individuals who were directors of the Company
immediately prior thereto shall cease to constitute a majority of the Board; or

 
 
(4)
A Reorganization.

 
 
(5)
A sale of all or substantially all of the assets of the Company.

 
“Chief Executive Officer” shall mean the individual having responsibility to the
Board for direction and management of the executive and operational affairs of
the Company and who reports and is accountable only to the Board.
 
“Company” shall mean eLayaway, Inc., a Florida corporation.
 
“Competitive Business Activity” shall mean the development, sale and marketing
of a payment process that enables the consumer to structure a pre-payment plan
to pay a merchant in full before the merchandise is delivered.
 
“Disability” shall mean a written determination by an independent physician
mutually agreeable to the Company and Executive (or, in the event of Executive’s
total physical or mental disability, Executive’s legal representative) that
Executive is physically or mentally unable to perform his duties of Chief
Marketing Officer and Vice-Chairman under this Agreement and that such
disability can reasonably be expected to continue for a period of six (6)
consecutive months or for shorter periods aggregating one hundred and eighty
(180) days in any twelve-(12)-month period.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934.
 
“Executive” shall mean Sergio Pinon and, if the context requires, his heirs,
personal representatives, and permitted successors and assigns.
 
”Executive Stock” shall mean the 884,686 shares of common stock, no par value,
and the 3,615,314 stock options, $0.25 exercise price, of eLayaway, issued to
Executive.
 
“Performance Year” shall mean each twelve-month period of employment under this
Agreement commencing upon the date of this Agreement.

 
2

--------------------------------------------------------------------------------

 

“Person” shall mean any natural person, incorporated entity, limited or general
partnership, limited liability company, business trust, association, agency
(governmental or private), division, political sovereign, or subdivision or
instrumentality, including those groups identified as “persons” in §§ 13(d)(3)
and 14(d)(2) of the Exchange Act.
 
“Reorganization” shall mean any transaction, or any series of transactions
consummated in a 12-month period, pursuant to which any Person acquires (by
merger, acquisition, or otherwise) all or substantially all of the assets of the
Company or the then outstanding equity securities of the Company and the Company
is not the surviving entity, the Company being deemed surviving if and only if
the majority of the Board of Directors of the ultimate parent of the surviving
entity were directors of the Company prior to its organization.
 
 “Territory” shall mean any state of the United States and any equivalent
section or area of any country in which the Company has revenue-producing
customers or activities.
 
“Vice-Chairman” shall mean the individual designated by the Board from time to
time as its vice-chairman.
 
2.           Position, Responsibilities, and Term of Employment.


2.01        Position.  Executive shall serve as Vice-Chairman, and Chief
Marketing Officer of the Company.  In this capacity Executive shall, subject to
the bylaws of the Company, and to the direction of the Board, serve the Company
by performing such duties and carrying out such responsibilities as are normally
related to the position of Vice-Chairman and Chief Marketing Officer in
accordance with the standards of the industry in which the Company carries on
its business.  The Board shall either vote, or recommend to the shareholders of
the Company, as appropriate, that during the term of employment pursuant to this
Agreement:  (i) Executive be nominated for election as a director at each
meeting of shareholders held for the election of directors and be nominated for
election as Vice-Chairman; (ii) Executive be elected to and continued in the
office of Chief Marketing Officer of the Company; (iii) Executive be elected to
and continued on the Board of Directors of each wholly-owned subsidiary of the
Company, (iv) if the Board or any of the Company’s wholly-owned subsidiaries’
Board of Directors shall appoint an executive committee (or similar committee
authorized to exercise the general powers of the Board), Executive be elected to
and continued on such committee; and (v) the Company shall not confer on any
other officer authority, responsibility, powers or prerogatives superior or
equal to the authority, responsibility, prerogatives and powers vested in
Executive hereunder.


2.02        Reporting.  Executive, in his capacity as Chief Marketing Officer of
the Company, will report directly to the Board.


2.03        Time and Efforts Covenant.  Executive will, to the best of his
ability, devote such time and efforts as are necessary to the performance of his
duties for the Company and its wholly-owned subsidiaries.

 
3

--------------------------------------------------------------------------------

 

2.04        Executive’s Commitment.  During Executive’s employment with the
Company, Executive will not undertake or engage in any other employment,
occupation or business enterprise inconsistent with his obligations under this
Agreement except for Executive’s service in an executive or board position with
organizations, and their respective subsidiaries and/or affiliates, as approved
and added to this document as an Addendum.  Subject to the foregoing, Executive
agrees not to acquire, assume, or participate in, directly or indirectly, any
position, investment, or interest in the Territory adverse or antagonistic to
the Company, its business or prospects, financial or otherwise, or take any
action towards any of the foregoing. The provisions of this Section shall not
prevent Executive from owning shares of any entity engaging in Competitive
Business Activity, so long as such shares (i) do not constitute more than 5% of
the outstanding equity of such competitor, and (ii) are regularly traded on a
national securities exchange or quoted for trading by the NASDAQ Stock Market.


2.05        Relocation.  Executive’s place of employment will not be located
outside the Tallahassee, Florida area.


2.06        Post-Employment Noncompetition and Nonsolicitation Covenant.  For a
period of two (2) years subsequent to Executive’s voluntary withdrawal from
employment with the Company (except for such withdrawal pursuant to a Change in
Control or due to Constructive Discharge), or a Termination by the Company for
Cause, Executive will not without the express prior written approval of the
Board (i) engage in Competitive Business Activity in the Territory either on
Executive’s own behalf or that of any other business organization, (ii) directly
or indirectly, in one or a series of transactions, recruit, solicit or otherwise
induce or influence any proprietor, partner, stockholder, lender, director,
officer, employee, sales agent, joint venturer, investor, lessor, supplier,
customer, agent, representative or any other person which has a business
relationship with the Company or had a business relationship with the Company
within the twenty-four-(24) month period preceding the date of the incident in
question, to discontinue, reduce, or modify such employment, agency or business
relationship with the Company, or (iii) employ or seek to employ or cause any
business organization engaged in Competitive Business Activity to employ or seek
to employ any person or agent who is then (or was at any time within six months
prior to the date the Executive or such business employs or seeks to employ such
person) employed or retained by the Company or its affiliates.  Notwithstanding
the foregoing, nothing herein shall prevent the Executive from providing a
letter of recommendation to an executive with respect to a future employment
opportunity.


2.07        Confidential Information.  Executive recognizes and acknowledges
that the Company’s trade secrets and proprietary information and know-how, as
they may exist from time to time and to the extent they are unique to and
internally developed by the Company (“Confidential Information”), are valuable
assets of the Company’s business, access to and knowledge of which are essential
to the performance of Executive’s duties hereunder.  Executive will not, during
or after the term of his employment by the Company, in whole or in part,
disclose such secrets, information or know-how to any Person for any reason or
purpose whatsoever, nor shall Executive make use of any such property for his
own purposes or for the benefit of any Person (except the Company) under any
circumstances during or after the term of his employment, provided, however,
that after the term of his employment these restrictions shall not apply to such
secrets, information and know-how which are then in the public domain (provided
that Executive was not responsible, directly or indirectly, for such secrets,
information or processes entering the public domain without the Company’s
consent) or which derive from Executive’s relationship with other business
entities in which Executive has an ownership interest.  Executive shall have no
obligation hereunder to keep confidential any Confidential Information if and to
the extent disclosure of any thereof is specifically required by law; provided,
however, that in the event disclosure is required by applicable law, the
Executive shall provide the Company with prompt notice of such requirement,
prior to making any disclosure, so that the Company may seek an appropriate
protective order.  Executive agrees to hold as the Company’s property all
memoranda, books, papers, letters, customer lists, processes, computer software,
records, financial information, policy and procedure manuals, training and
recruiting procedures and other data, and all copies thereof and therefrom, in
any way relating to the Company’s business and affairs, whether made by him or
otherwise coming into his possession, and on termination of his employment, or
on demand of the Company at any time, to deliver the same to the Company.

 
4

--------------------------------------------------------------------------------

 


Executive shall use his best efforts to prevent the removal of any Confidential
Information from the premises of the Company, except as required in his normal
course of employment by the Company.  Executive shall use his best efforts to
cause all persons or entities to whom any Confidential Information shall be
disclosed by him hereunder to observe the terms and conditions set forth herein
as though each such person or entity was bound hereby.


2.08        Records, Files.  All records, files, drawings, documents, equipment
and the like relating to the business of the Company which are prepared or used
by Executive during the term of his employment under this Agreement shall be and
shall remain the sole property of the Company.


2.09        Equitable Relief.  Executive acknowledges that his services to the
Company are of a unique character which gives them a special value to the
Company.  Executive further recognizes that material and intentional violations
by Executive of any one or more of the provisions of this Section 2 may give
rise to losses or damages for which the Company cannot be reasonably or
adequately compensated in an action at law and that such material and
intentional violations may result in irreparable and continuing harm to the
Company.  Executive agrees that, in addition to any other remedy which the
Company may have at law and equity, including the right to withhold any payment
of compensation under Section 3 of this Agreement, the Company shall be entitled
to injunctive relief to restrain any material and intentional violation, actual
or threatened, by Executive of the provisions of Section 2 of this Agreement.


2.10        (a)           Executive agrees promptly to disclose and deliver to
the Company any and all, and hereby assigns, transfers, and sets over to the
Company Executive’s entire and exclusive right, title, and interest, including
rights in the nature of patent rights, trademark rights, copyrights, trade
secrets, or design rights, in and to any and all, improvements, inventions,
developments, discoveries, works of authorship, innovations, systems,
techniques, ideas, processes, programs, listings, and other things that may be
of assistance to the Company, whether patentable or unpatentable, relating to or
arising out of any development, service, or product of, or pertaining in any
manner to the business of, the Company whether conceived, developed, or learned
by Executive, alone or with others, during or after normal business hours, while
employed by the Company (collectively, “Work Products”).  The foregoing
assignment includes, without limitation, all such rights in the United States of
America and throughout the world, and in and to any letters patent, applications
for letters patent, any division, reissue, extension, continuation, or
continuation-in-part thereof, or any copyright or trademark registrations that
may be granted and issued for such Work Products.  Executive hereby authorizes
and requests the Commissioner of Patents and Trademarks or other appropriate
government official to issue any such Letters Patent or registrations to the
Company, its successors, and assigns.  It is expressly understood that Work
Products does not include any and all, improvements, inventions, developments,
discoveries, works of authorship, innovations, systems, techniques, ideas,
processes, programs, listings, and other things developed for the benefit of
Enterprises during normal business hours while Executive is employed by
Enterprises.

 
5

--------------------------------------------------------------------------------

 


(b)           The parties intend that the Company have the sole and exclusive
right, title, and interest in such Work Products and Prior Art. Executive
acknowledges and agrees that all Work Products and Prior Art will be and remain
the exclusive property of the Company and that Executive will, upon the request
of the Company, and without further compensation, do all lawful things requested
by the Company to ensure the Company’s ownership of the Work Products and Prior
Art, including, without limitation, the execution of all documents requested by
the Company to assign and transfer to the Company and its assigns all of
Executive’s right, title, and interest in the Work Products and Prior Art, if
any, and to enable the Company to file and obtain patents, copyrights, and other
proprietary rights in the United States and foreign countries relating to the
Work Products and Prior Art.  Executive hereby appoints the Company as
Executive’s attorney-in-fact to execute all documents relating to such
registrations, applications, and assignments.  The provisions of this Section
2.10 will survive the expiration or termination of this Agreement for any
reason.


3.           Compensation.


3.01        Annual Compensation.  The Company shall pay to Executive for the
services to be rendered hereunder a base salary as shown on Exhibit A hereto
(“Annual Compensation”).  There shall be an annual review for merit by the Board
and an increase as deemed appropriate to reflect the value of services by
Executive.  At no time during his employment with the Company shall Executive’s
annual base salary fall below his Annual Compensation.  In addition, if the
Board increases Executive’s Annual Compensation at any time during his
employment with the Company, such increased Annual Compensation shall become a
floor below which Executive’s compensation shall not fall at any future time
during his employment with the Company and shall become his Annual Compensation.


Executive’s salary shall be payable in periodic installments in accordance with
the Company’s usual practice for similarly situated executives of the Company.


3.02        Incentive Compensation.  In addition to his Annual Compensation,
Executive shall be entitled to receive incentive compensation in such amounts as
are determined by the Board from time to time (“Incentive Compensation”) up to
$100,000 per annum.  Additional Incentive Compensation is outlined in Exhibit
B.  The Board shall add additional Incentive Compensation as it desires and said
additions shall be attached as an addendum to this Agreement.  Any Incentive
Compensation which is not deductible in the opinion of the Company’s counsel,
under § 162(m) of the Internal Revenue Code of 1986 shall be deferred and paid,
without interest, in the first year or years when and to the extent such payment
may be deducted, Executive’s right to such payment being absolute so long as
Executive remains employed by the Company, subject only to the provisions of
Section 2.09.

 
6

--------------------------------------------------------------------------------

 


3.03        Participating in Benefits.  Executive shall be entitled to all
Benefits for as long as such Benefits may remain in effect and/or any substitute
or additional Benefits made available in the future to similarly situated
Executives of the Company, subject to and on a basis consistent with the terms,
conditions and overall administration of such Benefits adopted by the Company. 
Benefits paid to Executive shall not be deemed to be in lieu of other
compensation to Executive hereunder as described in this Section 3.


3.04        Specific Benefits.


During Executive’s employment with the Company:


(a)           Executive shall be entitled to four (4) weeks of paid vacation
time per year, to be taken at times mutually acceptable to the Company and
Executive.


(b)           The Company shall provide fully paid accident and health insurance
for Executive and Executive’s spouse and children with limits and extent of
coverage no less than that provided to other executives of the Company.


(c)           Executive shall be entitled to sick leave benefits during his
employment in accordance with the customary policies of the Company for its
executive officers, but in no event less than one (1) month per year.


(d)           In addition to the vacation provided pursuant to Section 3.04(a)
hereof, Executive shall be entitled to not less than ten (10) paid holidays
(other than weekends) per year, generally on such days on which the New York
Stock Exchange is closed to trading.


(e)           Executive shall be entitled to receive prompt reimbursement for
all reasonable expenses incurred by him (in accordance with the policies and
procedures established by the Board for the similarly situated executives of the
Company) in performing services hereunder.


(f)            Executive shall be eligible to participate during his employment
in Benefits not inconsistent or duplicative of those set forth in this Section
3.04 as the Company shall establish or maintain for its executives generally.


(g)           The Company shall have the option to maintain and be the owner and
beneficiary of a term life insurance policy payable on Executive’s death with a
minimum policy limit of one million dollars ($1,000,000) and Executive agrees to
submit to any physical examination, and otherwise to cooperate in any other
procedures required to obtain such policy.  Executive represents he has no
reason to believe the Company cannot obtain such life insurance policy on an
“unrated” basis.

 
7

--------------------------------------------------------------------------------

 


(h)           The Company shall have the option to maintain and be the owner and
beneficiary of a disability insurance policy payable on Executive’s disability
with a minimum policy limit of one million dollars ($1,000,000) and Executive
agrees to submit to any physical examination, and otherwise to cooperate in any
other procedures required to obtain such policy.  Executive represents he has no
reason to believe the Company cannot obtain such disability insurance policy on
an “unrated” basis


4.           Termination.


4.01        Termination by the Company for Reasons Other Than Cause.  If the
Company terminates the employment of Executive and such termination is not for
Cause (a “Termination by the Company for Reasons Other Than Cause”), then, the
Company shall pay to Executive an amount equal to Executive’s Annual
Compensation at the time of such termination plus (i) if the termination is
during the first three years of this Agreement, the annual cash portion of the
Incentive Compensation that was paid to him in the last Performance Year or (ii)
if the termination is after the first three years of this Agreement, the average
of the annual cash portion of the Incentive Compensation that was paid to him in
the last three Performance Years.  Such amount shall be paid to Executive in no
event later than sixty (60) days after the date of such termination.  To the
extent that Executive is not fully vested in Benefits from any pension or any
other retirement plan or program (whether tax qualified or not) maintained by
the Company, the Company shall obtain and pay the premium upon an annuity policy
to provide Executive with Benefits as though he had been fully vested on the
date that his employment terminated.  Further, in the event of Termination by
the Company for Reasons Other Than Cause, the Company shall have no Call Option
with respect to Executive Stock.


4.02        Constructive Discharge.  If the Company (a) subjects Executive to a
diminution in his title(s), responsibilities, or in his then current Annual
Compensation, (b) fails to comply with the provisions of Section 3, (c) locates
Executive’s place of employment outside the Tallahassee, Florida area or (d)
engages in any material and intentional breach of the Company’s principal
obligations under this Agreement which is not remedied within fifteen (15)
business days after receipt of written notice from the Executive (a
“Constructive Discharge”), Executive may at his option terminate his employment
and such termination shall be considered to be a Termination by the Company for
Reasons Other Than Cause.  Further, in the event of Constructive Discharge, the
Company shall have no Call Option with respect to Executive Stock.


4.03        Termination by the Company for Cause.  The Company shall have the
right to terminate the employment of Executive for Cause (a “Termination by the
Company for Cause”).  Effective as of the date of Termination by the Company for
Cause, this Agreement, except for Sections 2.06 through 2.10, shall terminate
and no further payments of the Compensation described in Section 3 (except for
such remaining payments of Annual Compensation under Section 3.01 relating to
periods during which Executive was employed by the Company, Benefits which are
required by applicable law to be continued, and reimbursement of expenses
incurred prior to such termination under Section 3.04) shall be made.

 
8

--------------------------------------------------------------------------------

 


4.04        Change of Control.  If at any time during Executive’s employment at
the Company there is a Change of Control, Executive may at his option terminate
his employment and such termination shall be considered to be a Termination by
the Company for Reasons Other Than Cause.  If such Change of Control involves
the sale of the Company for an amount in excess of $100 million dollars,
Executive shall be entitled to receive a one-time bonus equal to two and a half
percent (2.5%) of all amounts received by the Company or its shareholders in
excess of $100 million dollars.  Further, in the event of termination by the
Executive for Change of Control, the Company shall have no Call Option with
respect to Executive Stock.


4.05        Termination on Account of Executive’s Death.  In the event of
Executive’s death during his employment at the Company, the Company shall pay to
Executive’s beneficiary or beneficiaries (or to his estate if he fails to make
such a designation) an amount equal to the remainder of his Annual Compensation
for the year in which he died plus a prorated amount of any Incentive
Compensation which would have been payable to Executive at the end of such
year.  Further, in the event of Executive’s death, the Company shall have no
Call Option with respect to Executive Stock.


Executive may designate one or more beneficiaries for the purposes of this
Section 4.05 by making a written designation and delivering such designation to
a Vice President or the Treasurer of the Company.  If Executive makes more than
one such written designation, the designation last received before Executive’s
death shall control.


4.06        Disability.  If Executive shall sustain a Disability, the Company
shall continue to pay to Executive while such Disability continues the full
amount of his then current Annual Compensation for the one-year period next
succeeding the date upon which such Disability shall have been so certified as
well as a prorated amount of any Incentive Compensation which would have been
paid to Executive at the end of the year.  Thereafter, if Executive’s Disability
shall continue, the employment of Executive under this Agreement shall terminate
and all obligations of Executive shall cease and Executive shall be entitled to
receive the Benefits, if any, as may be provided by any insurance to which he
may have become entitled pursuant to Section 3.04 as well as the acceleration of
the exercise date of any incentive stock options granted prior to Executive’s
Disability.  Further, in the event of termination by reason of Executive’s
Disability, the Company shall have no Call Option with respect to Executive
Stock.


4.07        Executive Stock Call Option.


(a)  Prohibited Transfer.  Shares of Executive Stock subject to the Company Call
Option shall at all times be held subject to all of the conditions and
restrictions set forth in this Section 4.07, the provisions of which shall at
all times apply equally both to an original holder of Executive Stock and to
each and every subsequent holder of any record or beneficial interest in
Executive Stock as herein provided; and each holder of Executive Stock agrees
that such holder's becoming such a holder, by acceptance of a stock certificate
representing the Executive Stock, or any instrument of transfer of any interest
therein or otherwise, shall constitute such holder's agreement with the Company,
to be bound by the conditions and restrictions herein contained with respect to
the matters set forth in this Section 4.07.  Executive may not directly or
indirectly, sell, assign, mortgage, hypothecate, transfer, pledge, create a
security interest in or lien upon, encumber, give, place in trust, or otherwise
voluntarily dispose of any shares of Executive Stock subject to the Company Call
Option (collectively a “Transfer”) and any purported Transfer of any certificate
representing shares of Executive Stock subject to the Company Call Option shall
be void and of no effect.  The certificates representing shares of Executive
Stock subject to the Company Call Option shall bear a legend referring to the
foregoing restrictions.

 
9

--------------------------------------------------------------------------------

 


(b)  Company Call Option.  The Company shall have the right to purchase sixty
percent (60%), rounded to the nearest share and decreasing by five percent (5%)
each calendar quarter, of the shares of Executive Stock upon Executive’s
termination of this Agreement or a Termination by the Company for Cause,
provided, however, that there shall be no Company Call Option if such
termination by Executive is due to Constructive Discharge, a Change of Control,
Death, or Disability (the “Company Call Option”).  The Company Call Option shall
be exercisable not later than thirty (30) days after such termination by notice
to Executive from the Company.


(c)  Closing.  The closing of any sale of shares of Executive Stock to the
Company pursuant to Section 4.07 shall take place within sixty (60) days after
receipt by Executive of notice of election to exercise as provided in Section
4.07(b).  At the closing, Executive shall deliver stock certificates for the
shares of Executive Stock being sold pursuant to Section 4.07 endorsed in blank,
against payment of the purchase price by the Company in legal tender of the
United States, by certified check or official bank check.


(d)  The number of shares of Executive Stock subject to the Company Call Option
shall be adjusted proportionally for any pro rata non-cash distributions to
holders of shares of common stock of the Company, including without limitation,
stock dividends, stock splits and securities issued in a recapitalization.


5.           Stock Options.  Executive will participate in the Company’s 2009
Stock Option Plan and will be eligible to participate at the level of other
similarly situated executives in any future stock incentive plans established by
the Company.


6.           Indemnification.  The Company shall indemnify Executive and hold
Executive harmless from and against any claim, loss or cause of action arising
from or out of Executive’s performance as an officer, director or employee of
the Company or in any other capacity, including any fiduciary capacity, in which
the Executive serves at the request of the Company to the maximum extent
permitted by applicable law.  The Company shall advance to Executive the
reasonable costs and expenses of investigating and/or defending any such claim,
subject to receiving a written undertaking from Executive to repay any such
amounts advanced to Executive in the event and to the extent of any subsequent
determination by an agency of competent jurisdiction that Executive was not
entitled to indemnification hereunder.  In the event that Executive is or
becomes a party to any action or proceeding in respect of which indemnification
may be sought hereunder, Executive shall promptly notify the Company thereof. 
Following such notice, the Company shall be entitled to participate therein and,
to the extent that it may wish, to assume the defense thereof with counsel
satisfactory to Executive in its reasonable judgment.  After notice from the
Company to Executive of the Company's election to assume the defense of such
Executive, the Company will not be liable to Executive hereunder for any legal
or other expenses subsequently incurred by Executive in connection with the
defense thereof other than reasonable costs of investigation.  Executive shall
not settle any action or claim against Executive without the prior written
consent of the Company except at such Executive's sole cost and expense.

 
10

--------------------------------------------------------------------------------

 

7.           Left blank intentionally.


8.           Miscellaneous.


8.01        Assignment.  This Agreement and the rights and obligations of the
parties hereto shall bind and inure to the benefit of each of the parties hereto
and shall also bind and inure to the benefit of any successor or successors of
the Company in a Reorganization, merger or consolidation and any assignee of all
or substantially all of the Company’s business and properties, but, except as to
any such successor of the Company, neither this Agreement nor any rights or
benefits hereunder may be assigned by the Company or Executive.


8.02        At Will Employee.  Executive is and will be at all times be an
“at-will employee” and his employment may be terminated by him or by the Company
upon sixty (60) days written notice at any time, for any reason or no reason,
with or without cause, subject to the provisions of Section 4.


8.03        Governing Law.  This Agreement shall be construed in accordance with
and governed for all purposes by the laws of the State of Florida.


8.04        Interpretation.  In case any one or more of the provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, but this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.


8.05        Notice.  Any notice herein required or permitted to be given shall
be in writing and may be sent by hand delivery or registered or certified mail,
return receipt requested, and shall be deemed to have been given: if by hand
delivery, on the date of delivery or if mailed, on the date indicated as the
date of delivery or, if refused, on the date of attempted delivery, on the
return receipt. For purposes hereof, the addresses of the parties hereto (until
notice of a change thereof is given as provided in this Section 7.05) shall be
as follows:


To the Company:
To Executive:
   
eLayaway, Inc.
Sergio Pinon
1625 Summit Lake Dr.
1003 Hawkeye Trail
Suite 205
Tallahassee, Florida 32317
Tallahassee, FL 32317
 


 
11

--------------------------------------------------------------------------------

 


8.06        Amendment and Waiver.  This Agreement may not be amended,
supplemented or waived except by a writing signed by the party against which
such amendment or waiver is to be enforced.  The waiver by any party of a breach
of any provision of this Agreement shall not operate to, or be construed as a
waiver of, any other breach of that provision or as a waiver of any breach of
another provision.


8.07        Binding Effect.  Subject to the provisions of Sections 4 & 7 hereof,
this Agreement shall be binding on the successors and assigns of the parties
hereto.


All obligations of Executive with respect to any shares covered by this
Agreement shall, as the context requires, bind Executive’s spouse and the
divorce or death of such spouse shall not vitiate the binding nature of such
obligation.


8.08        Survival of Rights and Obligations.  All rights and obligations of
Executive or the Company arising during the term of this Agreement shall
continue to have full force and effect after the termination of this Agreement
unless otherwise provided herein.


8.09        Section Headings.  The section headings contained in this Agreement
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.


8.10        Entire Agreement.  This Agreement contains the entire understanding,
and cancels and supersedes all prior agreements, including any agreement in
principle or oral statement, letter of intent, statement of understanding or
guidelines of the parties hereto with respect to the subject matter hereof.


In witness whereof, on the date first written above, the undersigned do hereby
agree to the terms contained herein.



 
eLayaway, Inc.
     
By: 
  
   
Name: Douglas Salie
   
Title: Chairman
     
  
 
Name: Sergio Pinon


 
12

--------------------------------------------------------------------------------

 

Exhibit A


Employment Agreement
Between Sergio Pinon and eLayaway, Inc.
 

--------------------------------------------------------------------------------

 
Section 3.01       Compensation.


 
(A)
$75,000 per year commencing September 1, 2009;

 
 
(B)
$7,000 per month commencing September 1, 2009.  Difference between (A) and (B)
shall be accrued until the Company has received $1 million in funding from its
Private Placement Memorandum (“PPM”) issued in September 2009;

 
 
(C)
$100,000 per year commencing after the Company has received $2 million in
funding from its PPM;

 
 
(D)
$120,000 per year commencing after the Company has received $3 million in
funding from its PPM;

 
 
(E)
Incentive Compensation as follows:

 
 
a.
$50,000 upon Company obtaining in excess of $2 million in revenue with an EBITDA
in excess of 30%.

 
 
b.
$100,000 upon Company obtaining in excess of $3 million in revenue with an
EBITDA in excess of 35%.

 
 
c.
$150,000 upon Company obtaining in excess of $5 million in revenue with an
EBITDA in excess of 40%.

 
 
(F)
If the controlling interest in the Company is sold to a third party, the
Executive shall get a bonus of 2.5% of the value paid in excess of $100 million.


 
13

--------------------------------------------------------------------------------

 

ADDENDUM
 
January 5, 2010
 
Section 4.01 - Modified to add last sentence as shown below:
 
Termination by the Company for Reasons Other Than Cause.  If the Company
terminates the employment of Executive and such termination is not for Cause (a
“Termination by the Company for Reasons Other Than Cause”), then, the Company
shall pay to Executive an amount equal to Executive’s Annual Compensation at the
time of such termination plus (i) if the termination is during the first three
years of this Agreement, the annual cash portion of the Incentive Compensation
that was paid to him in the last Performance Year or (ii) if the termination is
after the first three years of this Agreement, the average of the annual cash
portion of the Incentive Compensation that was paid to him in the last three
Performance Years.  Such amount shall be paid to Executive in no event later
than sixty (60) days after the date of such termination.  To the extent that
Executive is not fully vested in Benefits from any pension or any other
retirement plan or program (whether tax qualified or not) maintained by the
Company, the Company shall obtain and pay the premium upon an annuity policy to
provide Executive with Benefits as though he had been fully vested on the date
that his employment terminated.  Further, in the event of Termination by the
Company for Reasons Other Than Cause, the Company shall have no Call Option with
respect to Executive Stock.  See Exhibit A for full disclosure of the
compensation.
 
Exhibit A – Revised as follows:
 
Section 3.01   Compensation.


 
(A)
$7,000 per month commencing September 1, 2009.  Balance shall be accrued until
the Company has received $1.25 million in funding;

 
 
(B)
$100,000 per year commencing after the Company has received $1.25 million in
funding from its PPM and/or any other source of funding;

 
 
(C)
$120,000 per year commencing after the Company has received $2 million in
funding from its PPM and/or any other source of funding;

 
 
(D)
Incentive Compensation as follows:

 
 
a.
$50,000 upon Company obtaining in excess of $2 million in revenue with an EBITDA
in excess of 30%.

 
 
b.
$100,000 upon Company obtaining in excess of $3 million in revenue with an
EBITDA in excess of 35%.

 
 
c.
$150,000 upon Company obtaining in excess of $5 million in revenue with an
EBITDA in excess of 40%.


 
14

--------------------------------------------------------------------------------

 

 
(E)
If the controlling interest in the Company is sold to a third party, the
Executive shall get a bonus as outlined in the chart below:

 
Sellng Price Range
       
100,000,000
    183,999,999       1.00 %
184,000,000
    229,999,999       1.50 %
230,000,000
    275,999,999       2.00 %
276,000,000
 
unlimited
      2.50 %



 
a.
The Executive shall, at his option, have the opportunity to convert the cash
payment associated with this bonus, into common stock of the Company at a
conversion rate of $1.15 per share.  The $1.15 represents the last price paid
for stock as of the time of this Agreement.

 
 
(F)
Termination, based on Section 4 of this Agreement, shall be as follows:

 
 
a.
If the Company has raised $1 million but less than $2 million, under any
investment vehicle(s) during the Executive’s employment, then the following
applies:

 
 
i.
Termination payment as stated in Section 4.

 
 
b.
If the Company has raised $2 million but less than $3 million, under any
investment vehicle(s) during the Executive’s employment, then the following
applies:

 
 
i.
Termination payment at two times the rate stated in Section 4.

 
 
c.
If the Company has raised $3 million or more, under any investment vehicle(s)
during the Executive’s employment, then the following applies:

 
 
i.
Termination payment at three times the rate stated in Section 4.

 
Amendment Agreed:
 
  
 
  
Douglas Salie
 
Sergio Pinon
Chairman
   


 
15

--------------------------------------------------------------------------------

 